Case 2:03-cv-01431-RCJ-BNW Document 3156 Filed 08/05/19 Page 1 of 9
Case 2:03-cv-01431-RCJ-BNW Document 3156 Filed 08/05/19 Page 2 of 9
Case 2:03-cv-01431-RCJ-BNW Document 3156 Filed 08/05/19 Page 3 of 9
Case 2:03-cv-01431-RCJ-BNW Document 3156 Filed 08/05/19 Page 4 of 9
Case 2:03-cv-01431-RCJ-BNW Document 3156 Filed 08/05/19 Page 5 of 9
Case 2:03-cv-01431-RCJ-BNW Document 3156 Filed 08/05/19 Page 6 of 9
Case 2:03-cv-01431-RCJ-BNW Document 3156 Filed 08/05/19 Page 7 of 9
Case 2:03-cv-01431-RCJ-BNW Document 3156 Filed 08/05/19 Page 8 of 9
Case 2:03-cv-01431-RCJ-BNW Document 3156 Filed 08/05/19 Page 9 of 9




       August 5, 2019
